Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #1, 3-12 are allowable. The restriction requirement of claims 13-18 as set forth in the Office action mailed on 12/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/22/21 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming a  first and second element on a substrate by a cyclic number of application of precursors gases, (HARADA et al., 2017/017004; Kraus, 2014/0127887), it fails to teach either collectively or alone, wherein a temperature of the substrate in (a) is set to a temperature lower than a temperature at which the first precursor gas is pyrolyzed when the first precursor gas exists alone in the process chamber, and wherein a temperature of the substrate in (b) is set to a temperature higher than a temperature at which the second precursor gas is pyrolyzed when the second precursor gas exists alone in the process chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1, 3-19 are allowed.
Claim #1 
A temperature of the substrate in (a) is set to a temperature lower than a temperature at which the first precursor gas is pyrolyzed when the first precursor gas exists alone in the process chamber, and wherein a temperature of the substrate in (b) is set to a temperature higher than a temperature at which the second precursor gas is pyrolyzed when the second precursor gas exists alone in the process chamber sub-pixel unit and the anode layer of the fourth sub-pixel unit is a fourth distance, and the first distance is larger than the fourth distance


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
05/20/22
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898